                                                                         USDC SDNY
UNITED STATES DISTRICT COURT                                             DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                            ELECTRONICALLY FILED
                                                                         DOC #:
 -------------------------------------------------------------- X        DATE FILED: 2/21/2020
  HIMELDA MENDEZ AND ON BEHALF OF :
  ALL OTHER PERSONS SIMILARLY                                   :
  SITUATED,                                                     :
                                                                :
                                              Plaintiff,        :          19-CV-9864 (VEC)
                                                                :
                            -against-                           :                ORDER
                                                                :
  VICTORIA’S SECRET STORES, LLC,                                :
                                                                :
                                              Defendant. :
 -------------------------------------------------------------- X

VALERIE CAPRONI, United States District Judge:

        WHEREAS the Parties appeared for an initial pretrial conference on February 21, 2020;

        IT IS HEREBY ORDERED that discovery is stayed until further order from this Court.

Plaintiff’s Amended Complaint is due no later than February 28, 2020. Defendant’s answer or

response is due March 6, 2020. If Defendant moves to dismiss, Plaintiff’s response is due

March 27, 2020, and Defendant’s reply, if any, is due April 10, 2020.



SO ORDERED.
                                                                    ________________________
Date: February 21, 2020                                                VALERIE CAPRONI
      New York, New York                                             United States District Judge
